DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
Claim 10 recites that the housing comprises “an injection molded polymer” which is a product-by-process limitation.  The recitation is not limited to the manipulation of injection molding and is only limited to the resultant implied structure.  See MPEP § 2113.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
The term “high” in claim 11 is a relative term which renders the claim indefinite.  The concepts of being “high-acoustic-impedance” or “high acoustic attenuation” or “high-electron-density” are not defined by the claim.  Further, while the specification identifies exemplary materials which satisfy these conditions in [0025], [0028] (as numbered in applicant’s pre-grant publication, US 2020/0187904), this does not constitute a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the extent of acoustic impedance, attenuation, or electron density of materials which would be excluded or included by the claim language is indeterminate.
Claim 14 sets forth that the transducer is oriented in a plane that is any of 30, 45, or 60 degrees relative to a plane extending radially from the rotational axis of the transducer.  The transducer in parent claim 1 is set forth as “extending perpendicular to the longitudinal axis,” where the longitudinal axis necessarily corresponds to the rotational axis of the transducer.  It is therefore unclear how the transducer can be both perpendicular to the longitudinal axis of the probe and oriented in a plane apart from exactly 90 degrees relative to that same axis.  In other words, the transducer being oriented 30, 45, or 60 degrees appears to contradict the arrangement prescribed by claim 1.  Additionally, the disclosure appears to identify the perpendicular arrangement as one that is distinct from those provided at any of 30, 45, or 60 degrees, as in [0035] (as numbered in applicant’s pre-grant publication, US 2020/0187904) and does not depict this arrangement or otherwise elaborate how the rotational axis would differ from the longitudinal axis, as the perpendicular transducer of Figs. 6-10 necessarily rotates around the longitudinal axis of the probe when driven by cable 120 through which that axis extends.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 3, 4, 8, 9, 10, 11, 13, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yock (US 2001/0021811) in view of Angelsen et al. (US 2002/0156379).
Regarding claim 1, Yock discloses a rotational intravascular ultrasound catheter probes which are configured for insertion into a vessel and performing circumferential ultrasound scanning, as in the abstract.  The embodiment of Fig. 11 includes a catheter 180 and a drive cable 192 disposed within the catheter and configured to rotate about its longitudinal axis, as in [0058]-[0059].  The device further includes a housing distal to the drive cable as shown in Fig. 11 as annotated below.  The housing includes an ultrasonic transducer 182 which is configured to obtain the circumferential image cited via rotation of the drive cable and associated rotating member 203.  See [0061].  The transducer 182 is disposed “in a direction that is perpendicular to the longitudinal axis of the housing,” as in [0058].  Portions of the housing are shown to physically contact the transducer 182.

    PNG
    media_image1.png
    217
    779
    media_image1.png
    Greyscale

		
Further regarding claim 1, Yock is not specific to the transducer 182 including a stack of layers; however, Angelsen teaches layered construction of transducers, as in the abstract, in which the piezoelectric layer is “covered with electrodes.”  See also [0026] in which two electrode layers include an intermediate piezoelectric layer.  Angelsen additionally teaches upper and lower matching layers in the form of load matching section 504 and back matching section 503, which are shown diagrammatically in Fig. 5, including piezoelectric layer 501 surrounded by electrodes 506 and 507.  It would have been obvious to those ordinarily skilled at the time of invention to replace the transducer 182 of Yock with the layered construction shown in Fig. 5 of Angelsen in order to provide wide or multi-frequency band operation, as taught in Angelsen’s abstract.
Further regarding claim 1, replacing the transducer 182 of Yock with the layered transducer of Angelsen will result in one or more of the layers physically contacting the cited housing from Yock.
Regarding claim 2, the housing of Fig. 11 of Yock is shown to have a linear, cylindrical shape that is domed at its distal end.
Regarding claim 3, the transducer of Yock as modified would be a single transducer/
piezoelectric layer as cited from at least the abstract and Fig. 5 of Angelsen.
	Regarding claim 8, the ultrasound catheters of Yock include electrically powered motors, as shown by the circuitry of Fig. 6.  The catheters supply “electrical signals” via conducting wires, as in [0039].  See also conducting wires connected to the transducer 182.  While these are not specifically presented with respect to the embodiment of Fig. 11 relied upon, those skilled would understand this embodiment also necessarily requires associated wiring for powering at least the motor drive means from [0058] and conveying electrical signals representative of the echoes received by the transducer for processing/display.
	Regarding claim 9, the catheter of Yock includes a connector 187 which is disposed proximally, as shown in Fig. 11.
	Regarding claim 10, Yock further teaches use of polymers in the housing, as in [0060].  While it is not specifically disclosed as being injection molded, the structure implied by either is the same (i.e., a sealed polymer housing).  While the polymeric materials are not specifically identified with respect to Fig. 11, the housing is provided on each of the embodiments, and one skilled would ascertain that this teaching applies to like elements of different embodiments.
	Regarding claim 11, the catheter housing materials are optionally partially acoustically opaque as in cited [0060], which would provide the claimed high acoustic attenuation.  While the polymers disclosed in the same passage are not attributed to the generically disclosed acoustically opaque materials, those skilled would appreciate that the disclosed natural rubber polymer would attenuate acoustic energy to a greater extent than other polymers.
	Regarding claim 13, the catheter of Fig. 11 of Yock is not specific to the housing including channels or receptacles for delivering or receiving material within the vessel.  However, Yock teaches that the catheters of the invention “may be adapted for introducing clot-dissolving drugs” via “perfusion lumens or ports” in [0029].  In view of the collective teachings, it would have been obvious to those skilled to incorporate lumens/channels into the housing of the probe through which medication can be delivered while the device is in use “in order to reduce the stenosis” or “limit cell multiplication in order to inhibit restenosis” as in the cited passage.
	Regarding claim 14, the transducer of the embodiment of Fig. 11 of Yock is not specifically oriented in a plane extending radially from the rotation axis by 30, 45, or 60 degrees, as claimed.  However, the embodiment of Fig. 2A includes an inclined transducer 51’.  See [0044], in which the incline is usually in the range of 20 to 60 degrees, and is depicted at approximately 45 degrees relative to the longitudinal rotation axis.  In view of the collective teachings, it would have been obvious to those skilled to replace the transducer of the embodiment of Fig. 11 as modified with that shown in Fig. 2A in order to “sweep in a conical pattern” as in cited [0044].

	Claims 4, 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yock in view of Angelsen et al., as applied to claim 1, and further in view of Flesch et al. (US 2007/0038110).
	Regarding claim 4, the modified probe of Yock optionally includes multiple piezoelectric layers, as cited from Angelsen, but is not specific to first and second ultrasound transducers which are diametrically opposed.  However, Flesh teaches transducer arrangements for a catheter that include diametrically opposed first and second transducers, as in Fig. 5(b) and described in [0053].  It would have been obvious to those ordinarily skilled in the art at the time of invention to provide transducers in the arrangement of Flesch in order to provide bi-directional imaging, for example.
	Regarding claim 5, the transducers cited incorporated from Fig. 5(b) of Flesch are each configured to operate and first and second resonant frequencies which are different, as in cited [0053].

	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yock in view of Angelsen et al., as applied to claim 1, and further in view of Brisken (US 2003/0060737).
	The probe of Yock as modified includes all features of the invention as substantially claimed, as detailed above with respect to claim 1, but is not specific to three transducers which are arranged 120-degrees apart in a circumferential arrangement.  However, Brisken teaches an ultrasound catheter which includes three transducers in the arrangement claimed, as shown in Fig. 4.  It would have been obvious to those ordinarily skilled at the time of invention to further modify the transducer arrangement of Yock to include circumferentially spaced transducers, as taught in Brisken, in order to provide radial transmission of energy in multiple directions simultaneously, as in [0050].  Even though the transducers in Brisken are adapted for ultrasound treatment rather than ultrasound imaging, the teachings in these arts are reasonably applicable to one another and the arrangement solves a common problem with respect to distributing ultrasound energy from the catheter in multiple radial directions at the same time.

	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yock in view of Angelsen et al. and Brisken, as applied to claim 6, and further in view of Flesch et al.
	The modified probe of Yock includes all features of the invention as substantially claimed, as detailed above with respect to claim 6, but is not specific to the three transducers being operated at different frequencies.  However, Flesch teaches various ultrasound catheters which include multiple transducer elements configured to operate at different resonant frequencies, as in [0053].  It would have been obvious to further modify Yock to include operating each of the three transducers at unique frequencies in order to target structures at different focal depths as is appreciated by those skilled in selecting ultrasonic frequencies.

	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yock in view of Angelsen et al., as applied to claim 10, and further in view of Lewis et al. (US 2003/0187369).
	The modified probe of Yock includes all features of the invention as substantially claimed, as detailed above with respect to claims 1 and 10, but is not specific to the housing including at least scatterers; however, in the same field of ultrasound catheters, Lewis teaches a catheter having an external surface (i.e., a housing) with a non-uniform pattern which serves to scatter light accordingly, as in [0023].  It would have been obvious to provide non-uniformities (i.e., scatterers) in the housing in order to track the displacement of the catheter using an external optical sensor, as taught by Lewis in the cited passage.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,575,819.  
Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to a rotational intravascular ultrasound probe including a drive cable which causes the catheter to rotate such that a circumferential image is obtained.  Further, the imaging transducer in each claim set is comprised of a stack of layers which are perpendicular to the longitudinal axis of the shaft and/or drive cable, with these elements sharing the same longitudinal axis.  While conflicting claim 1 sets forth that a plurality of electrical wires passes through the drive cable, those skilled would understand that the instant claimed probe requires internal electrical wires, and it would have been obvious to place them in the void defined by the wound drive cable as a space saving measure, for example.  Additionally, instant claim 1 is broader in that it does not specify the necessary wires and is therefore anticipated by conflicting claim 1.
The cited dependent claims do not prescribe features which are patentably distinct.  Instant claim 2 corresponds to the alternatives of conflicting claims 6-8.  Instant claim 3 corresponds to conflicting claim 2.  Instant claims 4 and 6 correspond to conflicting claims 11 and 12.  While the conflicting claims do not specify operating the transducers at different frequencies as in instant claims 5 and 7, this feature is obvious within the skill level of the art as this is routinely done in order to target structures at different focal depths.  Instant claim 8 corresponds to conflicting claims 13, 17 and 18, with the conflicting claims being narrower and therefore anticipating the instant claim.  The epoxy of conflicting claim 4 is a specific polymer which anticipates the generic polymer of instant claim 10, and constitutes a relatively high acoustic impedance polymer, as required by instant claim 11 in comparison with other common polymers.  While the conflicting claims do not specify that the epoxy has absorbers or scatterers, as in instant claim 12, those skilled recognize that any discontinuity or non-uniformity in the curing of the epoxy would scatter energy, and any impurities in the epoxy would also act to absorb or scatter energy of various forms.  While the conflicting claims do not set forth a channel or receptacle for delivering or receiving material, those skilled generally appreciate that catheters are provided for introducing media and they would therefore be motivated to provide channels or receptacles for delivering therapeutic agents, for example.

Claim 14 is rejected under on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,575,819 in view of Yock (US 2001/0021811).
Instant claim 1 is anticipated by the patented claims, as discussed above.  The patented claims are not specific to the transducer being oriented in a plane extending radially from the rotation axis by 30, 45, or 60 degrees, as recited in claim 14.  However, the embodiment of Fig. 2A of Yock includes an inclined transducer 51’.  See [0044], in which the incline is usually in the range of 20 to 60 degrees, and is depicted at approximately 45 degrees relative to the longitudinal rotation axis.  In view of the collective teachings, providing a transducer at an incline would have been obvious to those skilled in order to “sweep in a conical pattern” as in cited [0044].

Citation of Relevant Art
Any references made of record and not relied upon are considered pertinent to applicant's disclosure.  Refer to form PTOL-892.
Crowley ‘825 discloses an ultrasound imaging catheter that includes a drive shaft multi-filar construction cable which rotates the transducer during image acquisition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793